This is an attempt to appeal by petition in error with transcript attached. The assignments of error incorporated in the petition in error can only be reviewed by bill of exceptions or casemade. There is incorporated in the transcript filed in this court a purported bill of exceptions, but the record does not show the same to have been presented to or filed in the office of the clerk of the trial court. Bill of exceptions never becomes a part of the record until it is filed in the trial court, and unless so filed, it cannot be copied into the transcript and presents no error to this court. Bruce v. Casey-Swasey Co., 13 Okla. 554, 75 P. 280; Vann v. Central Life Ins. Co., 79 Okla. 17, 191 P. 175.
Under the rule announced in the cases above cited, the purported bill of exceptions cannot be properly incorporated in the transcript, for the reason it was never filed in the trial court, and there is therefore nothing before this court for review. The appeal is dismissed.